Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-13,20 is/are rejected under 35 U.S.C. 102a as being anticipated by Takei et al (US 20040263039)
Regarding Claim 1,
Takei et al discloses (Fig. 2B) a display panel and an optical modulation component on a light-emitting side of the display panel; wherein the display panel comprises a plurality of pixel units (15,16), the optical modulation component comprises a plurality of optical modulation units in one-to-one correspondence with the plurality of pixel units, and each of the plurality of optical modulation units comprises a plurality of prisms (3a); and wherein the prism is configured to refract light emitted by the corresponding pixel unit so that the refracted light exits at a preset angle.
Regarding Claim 2,
Takei et al discloses (Fig. 2B) wherein the preset angle is an angle between light exiting from a light-exiting surface of the prism and a normal line of the display panel, and the preset angle of 40 degrees or less which is in the ranges from 0 degree to 45 degrees.[0067]
Regarding Claim 3,
Takei et al discloses (Fig. 2B) wherein for any one of the plurality of optical modulation units: when any two of the prisms (3a) have different distances from a centerline of the corresponding pixel unit in a first direction, first angles of the any two prisms are different, wherein the first angle is an angle between a light-entering surface of the prism and the light-exiting surface of the prism.
Regarding Claim 4,
Takei et al discloses (Fig. 2B) wherein, for any one of the plurality of optical modulation units: the plurality of prisms (3a) has same horizontal lengths in a second direction, and when any two prisms have different distances from the centerline of the corresponding pixel unit in the first direction, the any two prisms have different vertical heights in the first direction.
Regarding Claim 5,
Takei et al discloses (Fig. 2B) wherein, for the any one of the plurality of optical modulation units: when any two prisms (3a) have the same distances from the centerline of the corresponding pixel unit in the first direction, the any two prisms have same vertical heights in the first direction.
Regarding Claim 6,
Takei et al discloses (Fig. 2B) wherein, for any one of the plurality of optical modulation units: the plurality of prisms (3a) has same vertical heights in the first direction, and when any two prisms have different distances from the centerline of the corresponding pixel unit in the first direction, the any two prisms have different horizontal lengths in a second direction.
Regarding Claim 7,
Takei et al discloses (Fig. 2B) wherein, for the any one of the plurality of optical modulation units: when any two prisms (3a) have same distances from the centerline of the corresponding pixel unit in the first direction, the any two prisms have same horizontal lengths in the second direction.
Regarding Claim 8,
Takei et al discloses (Fig. 2B) wherein when the preset angle is 40 degrees or less which can mean it could be 0 degree [0067], a horizontal length of the prism (3a) in the second direction and a vertical height of the prism in the first direction satisfy the following formula:

    PNG
    media_image1.png
    33
    486
    media_image1.png
    Greyscale

where 12 is the horizontal length of the prism in the second direction, 11 is a horizontal distance between the prism and the centerline of the corresponding pixel unit in the first direction, h 1 is a vertical distance between the pixel unit and the prism in the first direction, h2 is the vertical height oflthe prism in the first direction, n 1 is a refractive index of the light in air, and n2 is a refractive index of the light in the prism. One would have recognized the formula 
    PNG
    media_image1.png
    33
    486
    media_image1.png
    Greyscale
 as a result effective variable optimized for greater light reflection function.
Regarding Claim 9,
Takei et al discloses (Fig. 2B) wherein the vertical height of the prism in the firstdirection ranges from 50 micrometer to 150 micrometer [0077].
Regarding Claim 10,
Takei et al discloses (Fig. 2B) wherein, for any one of the plurality of optical modulation units, the plurality of prisms (3a) is symmetrically arranged with respect to a centerline of the corresponding pixel unit, and the centerline is parallel to a first direction.
Regarding Claim 11,
Takei et al discloses (Fig. 2B) wherein the plurality of prisms (3a) in the optical modulation unit is arranged in zigzag shape (as shown in the figure).
Regarding Claim 12,
Takei et al discloses (Fig. 2B) wherein the display panel is an LCD display panel or an OLED display panel.
Regarding Claim 13,
Takei et al discloses (Fig. 2B) providing a display panel comprising a plurality of pixel units (16): and forming an optical modulation component on a light-emitting side of the display panel, wherein the optical modulation component comprises a plurality of optical modulation (3a) units in one-to-one correspondence with the plurality of pixel units, each of the plurality of optical modulation units comprises a plurality of prisms (3a) for refracting light omitted by the corresponding pixel unit so that the refracted light exits at a preset angle.
Regarding Claim 20,
Takei et al discloses (Fig. 2B) wherein the vertical height of' the prism in the first direction thickness of 125mu.m which is in the ranges from 50 mu.m to 150 mu.m [0077].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al (US 20040263039) in view of Ueki et al (US 20020097358)
Regarding Claim 14,
Takei et al discloses (Fig. 2B) wherein the forming the optical modulation (3a) component on the light-emitting side of the display panel comprises: coating a photoresist [0068] material on the light-emitting side of the display panel; and forming the photoresist material into the plurality of optical modulation units.
Takei et al does not disclose using a mask with graded transmittance; wherein the plurality of prisms (3a) in the optical modulation unit are arranged in a zigzag shape.
Ueki et al discloses [0130] using a mask with graded transmittance; wherein the plurality of prisms (3a) in the optical modulation unit are arranged in a zigzag shape.
It would have been obvious to one of ordinary skill in the art to modify Takei et al to include Ueki et al’s mask motivated by the desire to manufacture a reliable optical modulation unit prism.
Regarding Claim 15,
In addition to Takei et al and Uek et al, Takei et al discloses (Fig. 2b) wherein, for any one of the plurality of optical modulation units (3a): the plurality of prisms (ea) has same vertical heights in a first direction, and when any two prisms have different distances from a centerline of the corresponding pixel unit in the first direction, the any two prisms have different horizontal lengths in a second direction.
Regarding Claim 16,
In addition to Takei et al and Uek et al, Takei et al discloses (Fig. 2b) wherein, for any one of the plurality of optical modulation units (3a): the plurality of prisms (3a) has same horizontal lengths in a second direction, and which any two prisms have different distances from a centerline of' the corresponding pixel unit in a first direction, the any two prisms have different vertical heights in the first direction.
Regarding Claim 17,
In addition to Takei et al and Uek et al, Takei et al discloses (Fig. 2b) wherein when the preset angle is 0 degree. a horizontal length of the prism in the second direction and a vertical height of the prism in the first direction satisfy the following formula:

    PNG
    media_image2.png
    30
    490
    media_image2.png
    Greyscale

where 12 is the horizontal length of the prism in the second direction, 11 is a horizontal distance between the prism and the centerline of the corresponding pixel unit in the first direction, hi is a vertical distance between the pixel unit and the prism in the first direction, h2 is the vertical height of the prism in the first direction, nl is a refractive index of the light in air. and n2 is a refractive index of the light in the prism. One would have recognized the formula 
    PNG
    media_image2.png
    30
    490
    media_image2.png
    Greyscale
 as a result effective variable optimized for greater light reflection function.
Regarding Claim 18,
In addition to Takei et al and Uek et al, Takei et al discloses (Fig. 2b) wherein when the preset angle is 0 degree. a horizontal length of the prism in the second direction and a vertical height of the prism in the first direction satisfy the following formula:

    PNG
    media_image3.png
    31
    497
    media_image3.png
    Greyscale

where 12 is the horizontal length of the prism in the second direction, 11 is a horizontal distance between the prism and the centerline of the corresponding pixel unit in the first direction, h1 is a vertical distance between the pixel unit and the prism in the first direction, h2 is the vertical height of the prism in the first direction, n 1 is a refractive index of the light in air, and n2 is a refractive index of the light in the prism. One would have recognized the formula 
    PNG
    media_image3.png
    31
    497
    media_image3.png
    Greyscale
 as a result effective variable optimized for greater light reflection function.
Regarding Claim 19,
In addition to Takei et al and Uek et al, Takei et al discloses (Fig. 2b) wherein when the preset angle is 0 degree, a horizontal length of' the prism in the second direction and a vertical height of the prism in the first direction satisfy the following formula: 

    PNG
    media_image4.png
    32
    491
    media_image4.png
    Greyscale

where 12 is the horizontal length of the prism in the second direction, 11 is a horizontal distance between the prism and the centerline of the corresponding pixel unit in the first direction, h1 is a vertical distance between the pixel unit and the prism in the first direction, h2 is the vertical height of the prism in the first direction, n 1 is a refractive index oflthe light in air, and n2 is a refractive index of the light in the prism. One would have recognized the formula 
    PNG
    media_image4.png
    32
    491
    media_image4.png
    Greyscale
 as a result effective variable optimized for greater light reflection function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871